EXHIBIT 10.1

 

February 25, 2004

 

Mr. James L. Mann

 

Dear Jim:

 

We are hereby amending the letter agreement dated August 16, 2002 (“Agreement”)
between you and SunGard Data Systems Inc. (the “Company” or “SunGard”), as set
forth below.

 

Paragraph 3 of the Agreement is hereby amended in its entirety as follows:

 

3. Until December 31, 2004, you will continue to participate in the Company’s
executive incentive compensation program at the level determined by the
Compensation Committee. Beginning January 1, 2005, you will no longer be
eligible to participate in the Company’s executive incentive compensation
program. If you are reelected as Chairman of the Board in May 2004, then
beginning January 1, 2005 and continuing for so long as you serve as Chairman of
the Board, you will receive salary at the annual rate of $500,000. If you cease
to serve as Chairman of the Board but remain a director and an employee of the
Company, you will receive an annual salary as determined by the Compensation
Committee. If you cease to serve as Chairman of the Board and cease to be an
employee but remain a director of the Company, you will receive the compensation
you are entitled to as an outside director. If you cease to be a director of the
Company, the Company will no longer be obligated to compensate you as Chairman
or as a director, but may elect to pay you an annual salary as determined by the
Compensation Committee. Your compensation will be paid in accordance with the
Company’s usual payroll practices and will be subject to the usual withholdings.

 

Except as expressly amended hereby, the Agreement remains in full force and
effect.

 

Please sign below to indicate your agreement with the terms of this letter.

 

Sincerely,

/s/    Michael J. Ruane        

Michael J. Ruane

SVP-Finance & Chief Financial Officer

 

Agreed To:

     

Approved:

/s/    James L. Mann        

     

/s/    Michael C. Brooks         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

James L. Mann       Michael C. Brooks Chairman of the Board of Directors      
Compensation Committee Chairman Date: February 25, 2004       Date: February 25,
2004